Citation Nr: 0324012	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-33 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a neuropsychiatric 
disorder diagnosed as depression and anxiety.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to March 
1972, including service in Vietnam from June 1971 to March 
1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision issued by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana, that denied the appellant' s claim 
for service connection for a psychiatric condition including 
depression and anxiety.  

In August 1998, the RO issued a rating decision in which the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was denied.  The 
appellant was notified of this rating decision.  He did not 
appeal that decision.  However, in a May 2003 rating 
decision, the RO again considered the claim on its merits and 
again denied it.  In a VA Form 9 filed in June 2003, the 
veteran took "exception" to and preserved for appeal all 
pending issues.

In August 2001, the Board remanded this matter to the RO for 
compliance with the Veteran's Claims Assistance Act of 2000 
(VCAA).  The Board also instructed the RO to attempt to 
obtain records from several specific sources in an effort to 
corroborate the veteran's claims that he incurred a 
psychiatric disorder in service.


REMAND

As noted in the Board's August 2001 remand, the veteran's 
service medical records apparently have been irretrievable 
lost.  The Board instructed the RO to assist the veteran by 
attempting to obtain service medical records from alternate 
sources.

The RO has not fully complied with or has failed to comply 
with instructions contained in the Board's August 2001 
remand, has failed to follow-up on some of its own inquiries 
concerning Federal government records and efforts to obtain 
such records, has failed to adequately document its efforts 
to comply with the Board's instructions, and has failed to 
notify the veteran of its inability to obtain certain 
records.  Further, the RO has not fully complied with or has 
failed to comply with the duty to assist and duty to notify 
requirements of the VCAA.  In Stegall v. West, 11 Vet. App. 
268 (1998), the United States Court of Veterans Appeals 
(Court) held that a remand by the Board confers on the 
veteran the right to compliance with the remand order.  

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 1.3359(c)(2).  If, 
after continued efforts to obtain Federal records, the VA 
concludes that it is reasonably certain such records do not 
exist or further efforts to obtain such records would be 
futile, VA will provide the claimant with oral or written 
notice of that fact.  VA will make a record of any oral 
notice conveyed to the claimant.  The notice must contain: 1) 
the identity of the records that could not be obtained; 2) an 
explanation of the efforts made to obtain such records; 3) a 
description of any further action that VA will take regarding 
the claim, including, but not limited to notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain, and; 4) 
a notice that the claimant is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e) (2002).

The veteran has also appealed the RO's May 2003 rating 
decision in which it denied entitlement to service connection 
for PTSD.  It does not appear from the claims file that the 
veteran has been provided a statement of the case on that 
issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no statement of the case (SOC) issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  

The Board has noted that nonservice-connected stressors, 
including injuries sustained in post-service accidents, have 
been identified as the cause of the veteran current 
disability from his neuropsychiatric disorders.  The veteran 
was awarded Workman's Compensation after a job-related 
accident.  He also sustained injuries in an automobile 
accident.  The records that pertain to his treatment for 
these injuries must be obtained.

Accordingly, this matter is again remanded for compliance 
with the Court's holding in Manlincon, supra, and the Board's 
August 2001 remand order, including the following:

1.   Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for a psychiatric disorder 
since his separation from service in March 
1972.  Take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  To assist the veteran in his efforts 
to substantiate his claim for service 
connection for anxiety and depression, 
the veteran should be advised of the 
evidence necessary to substantiate and 
prove that he is entitled to service 
connection for such disorders.  Inform 
the veteran which of such evidence VA 
will obtain, and which of such evidence 
he must obtain.  Further, if the veteran 
identifies evidence that he requests VA 
to obtain and such evidence cannot be 
obtained, notify the veteran of the 
inability to obtain such evidence.  See 
38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

3.  Attempt to obtain records in the 
custody of appropriate Federal government 
agencies, including contacting the 
appropriate authority to obtain morning 
reports, records of the United States 
Office of the Surgeon General, and the 
Director of the National Archives and 
Records Administration.  Document all 
efforts to obtain any such records, 
conduct necessary follow-up efforts to 
obtain such records, and, in the event 
that such records do not exist or are not 
obtainable and further efforts to obtain 
any such records would be futile, so 
notify the veteran, and advise him that 
ultimately it is his duty to obtain any 
such records.

4.  Attempt to obtain records pertaining 
to the veteran in the custody of Armed 
Forces Entrance Examination Station 
(AFEES), (also known as Military 
Examination and Processing Station 
(MEPS)), New Orleans, Louisiana, and USA 
receiving Station (3160), and all 
indicated Army facilities indicated by a 
review of the file as possibly having 
records pertaining to the veteran's 
treatment during his service.  Document 
efforts to obtain any such records, 
conduct necessary follow-up efforts to 
obtain such records, and, if such records 
do not exist or are not obtainable and 
further efforts to obtain any such 
records would be futile, so notify the 
veteran, and advise him that ultimately 
it is his duty to obtain any such 
records.

5.  Take appropriate steps to secure the 
rest of the appellant's service personnel 
records, including investigation reports, 
performance evaluation reports, and 
reports pertaining to disciplinary 
actions, including reduction in rank or 
Article 15 proceedings, from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source.  Document 
efforts to obtain any such records, 
conduct necessary follow-up efforts to 
obtain such records, and, if such records 
do not exist or are not obtainable and 
further efforts to obtain any such 
records would be futile, so notify the 
veteran, and advise him that ultimately 
it is his duty to obtain such records.

6.  Obtain all records associated with 
the veteran's application(s) for and 
award(s) of and suspension and/or 
termination of benefits administered by 
the Social Security Administration, 
including the application(s), all medical 
and other evidence and exhibits, and the 
decision(s) awarding and/or suspending or 
terminating such benefits.  Document all 
efforts to obtain all such records, 
conduct necessary follow-up efforts to 
obtain such records, and, if such records 
do not exist or are not obtainable and 
further efforts to obtain any such 
records would be futile, so notify the 
veteran, and advise him that ultimately 
it is his duty to obtain any such 
records.

7.  Ask the veteran to provide details 
concerning the "who, what, where and 
when" for each of the claimed in-service 
stressors.  He should provide the names 
and units of personnel who were 
casualties in any such incident and 
details to identify the unit(s) to which 
he was assigned at the time of each of 
the claimed stressors.  He should 
describe each incident in as much detail 
as possible.  He should be advised that 
such information is necessary to obtain 
supportive evidence of the stressful 
events.


8.  If additional evidence concerning the 
claimed stressors is received, request 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any information available 
which might corroborate the incidents 
alleged by the appellant. This should 
include obtaining information pertaining 
to whether a trainee at Fort Campbell 
name "Daniels" disappeared between June 
and August 1969, whether charges were 
pressed against drill instructors with 
the 6th Training Battalion of the Second 
Training Brigade USATC at Fort Campbell 
between June and August of 1969, whether 
any drill instructors or company 
commanders with the 6th Training 
Battalion of the Second Training Brigade 
USATC at Fort Campbell were transferred 
between June and August 1969, and, if so, 
the circumstances of an such transfer(s), 
whether the appellant was the only 
African-American soldier in the battalion 
at that time, including information 
perhaps recorded in Training  Battalion 
and/or Company E. Histories, if any, and 
whether a "Sgt. Smith" was killed in 
Vietnam between June 7, 1971, and March 
15, 1972.

9.  The appellant and his representative 
should be furnished a SOC regarding the 
denial of service connection for PTSD.  
See Manlincon, supra.

10.  Ask the appellant to provide the 
name and address of all medical care 
providers who have treated him for 
degenerative disc disease of the lumbar 
spine, including records associated with 
the three surgeries (laminectomies) 
referred to in the decision awarding his 
Social Security disability benefits.  
After obtaining the necessary releases 
from the veteran, obtain such records and 
associate them with the claims folder.


11.  After securing the necessary 
releases and with assistance from the 
appellant as needed, secure copies of the 
medical records associated with the award 
of Workers Compensation benefits after 
his work-related back injury in 1988.

12.  After securing the necessary 
releases and with the assistance of the 
appellant, obtain all treatment records 
associated with the veteran's treatment 
for injuries sustained in an automobile 
accident in November 1999.

13.  After the foregoing development is 
completed to the extent possible, the 
veteran should be afforded a VA 
neuropsychiatric examination.  The 
examiner must review the claims folder.  
All indicated tests should be conducted.  
The examiner should provide a diagnosis 
of the veteran's neuropsychiatric 
disorder, if any, and express an opinion 
whether any disorder diagnosed is related 
to the veteran's military service.  The 
examiner should express an opinion 
concerning whether any psychiatric 
disorder identified had its onset during 
the veteran's service or is related to a 
stressor the veteran experienced in 
service, as opposed to a disease or 
injury incurred after the veteran's 
separation from service. If a diagnosis 
is different from previously reported 
diagnoses, the examiner should attempt to 
reconcile the differing diagnoses.  

14.  Thereafter, readjudicate the 
veteran's claim now before the Board on 
appeal.  If the benefit sought on appeal 
continues to be denied, the appellant and 
his representative should be provided a 
supplement statement of the case (SSOC) 
on the issue of entitlement to service 
connection for depression and anxiety.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




